Citation Nr: 1416252	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012 a hearing was held before a decision review officer (DRO).  In February 2013 a hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.


FINDING OF FACT

The Veteran's service connected disabilities are rated 90 percent, combined, and are shown to render him unable to maintain substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

The Veteran contends that he is unable to work due to his service-connected disabilities, primarily peripheral neuropathy of both lower extremities.  

The Veteran's service-connected disabilities include posttraumatic stress disorder, rated 50 percent; bilateral hearing loss, rated 40 percent; type II diabetes mellitus with erectile dysfunction, rated 20 percent; cataract, rated 20 percent; tinnitus, rated 10 percent; and peripheral neuropathy of both lower extremities, rated 10 percent, each.  The combined scheduler rating is 50 percent.   

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran's PTSD is rated 50 percent and his combined rating for service connected disabilities is 90 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran's service connected disabilities render him incapable of participating in  substantially gainful occupation.  

A May 2011 VA medical opinion indicates the "Veteran's symptoms are only moderate and should not preclude him from working at sedentary employment" but does have problems with "physical type employment" (due to peripheral neuropathies of the legs).  And on August 2011 VA examination (regarding diabetes, hypertension, a vascular leg disorder, erectile dysfunction, and peripheral neuropathy), the examiner opined that there are no disabilities that prevent the Veteran from working.  The examiner noted that the effects of these disabilities on the Veteran's daily activities is that he is unable to walk more than 200 yards due to cramping and knee and hip pain, cannot work overhead as this increases shoulder pain, and is unable to stand for long periods (as it increases neck pain).   

The Board finds the May and August 2011 opinions to be insufficient to be dispositive, as do not adequately reflect consideration of the Veteran's educational background and limited experience. 

At the February 2012 DRO hearing the Veteran testified that he retired in February 2009, primarily because he could not do the "walking, stooping, and bending" his job required.  He stated that sedentary employment would not be an option because he did not have the necessary educational background, skills, and work experience.  At the February 2013 hearing before the undersigned he testified that he is precluded from sedentary employment by a lack of education and experience.  His representative suggested that his hearing loss may impact on his ability to engage in sedentary employment.  

Given the Veteran's significant disabilities (most notably PTSD and peripheral neuropathy of both lower extremities) and the restricted occupational opportunities facing him due to his limited educational background, skills, and experience (he left his employment as a meter-reader because his lower extremities could not tolerate the walking and standing required), the Board finds it reasonable to conclude that his service-connected disabilities preclude substantially gainful employment.  Significantly, a service connected psychiatric disability rated 50 percent of itself reflects there is occupational impairment.  Resolving remaining reasonable doubt regarding degree of disability/impairment in the Veteran's favor, as required, the Board finds a TDIU rating is warranted.   


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


